MEMORANDUM **
Lukman Hakim, a native and citizen of Indonesia, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) denying his second motion to reopen and reconsider. We dismiss the petition for review.
We iack jurisdiction to consider Hakim’s sole contention: that his late arrival at his removal hearing was due to exceptional circumstances. This issue was resolved by the BIA in its December 28, 2004 order, which Hakim did not appeal. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996) (holding that petitioners seeking review of a denied motion to reopen or reconsider are required to have filed a separate petition for review challenging the BIA’s dismissal of their appeal, if they wish to contest the earlier decision).
As Hakim’s opening brief does not address the BIA’s reasons for denying his second motion to reopen and reconsider, he has waived review of that order. See id. at 1259-60.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.